     Case 2:12-cv-01221-MCE-AC Document 46 Filed 01/06/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIRK JAONG BOUIE, JR.,                            No. 2:12-cv-1221 MCE AC P
12                      Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    BOARD OF PAROLE HEARINGS,
15                      Respondent.
16

17          By order filed August 6, 2013, respondent’s motion to dismiss was granted and the

18   petition was dismissed with prejudice. ECF No. 27. Petitioner has now filed a motion for relief

19   pursuant to Federal Rule of Civil Procedure 60(b). EFC No. 44.

20          Rule 60 of the Federal Rules of Civil Procedure provides that the court may grant relief

21   from a final judgment for the following reasons:

22                 (1) mistake, inadvertence, surprise, or excusable neglect;
23                 (2) newly discovered evidence that, with reasonable diligence, could
                   not have been discovered in time to move for a new trial under Rule
24                 59(b);
25                 (3) fraud (whether previously called intrinsic or extrinsic),
                   misrepresentation, or misconduct by an opposing party;
26
                   (4) the judgment is void;
27
                   (5) the judgment has been satisfied, released, or discharged; it is
28                 based on an earlier judgment that has been reversed or vacated; or
                                                    1
     Case 2:12-cv-01221-MCE-AC Document 46 Filed 01/06/21 Page 2 of 4


 1                  applying it prospectively is no longer equitable; or
 2                  (6) any other reason that justifies relief.
 3   Fed. R. Civ. P. 60(b). The rule further provides that “[a] motion under Rule 60(b) must be made

 4   within a reasonable time—and for reasons (1), (2), and (3) no more than a year after the entry of

 5   the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1).

 6          Petitioner seeks relief under Rule 60(b)(1)-(3) and (6) from the order dismissing his

 7   petition on August 6, 2013 (ECF No. 27), and the order denying his motion for reconsideration on

 8   October 18, 2013 (ECF No. 36). ECF No. 44 at 1-2. He argues that because counsel for

 9   respondent perpetuated a fraud on the court, he is excused from the one-year time limit imposed

10   by Rule 60(c)(1) or, alternatively, that his arguments should be considered under Rule 60(b)’s

11   catchall provision. Id. at 6-21.

12          To the extent petitioner relies on subsections 1 through 3 of Rule 60(b), his motion is

13   clearly untimely as it exceeds the one-year time limit by over six years, and his claim of fraud on

14   the court is unavailing. While fraud on the court is not subject to the one-year limitation set out

15   in Rule 60(c)(1), Fed. R. Civ. P. 60(d)(3), “relief from judgment for fraud on the court is

16   ‘available only to prevent a grave miscarriage of justice.’” United States v. Sierra Pac. Indus.,

17   Inc., 862 F.3d 1157, 1167 (9th Cir. 2017) (quoting United States v. Beggerly, 524 U.S. 38, 47

18   (1998)). Furthermore, “relief for fraud on the court is available only where the fraud was not

19   known at the time of settlement or entry of judgment.” Id. at 1168 (citations omitted).

20          Petitioner’s claim of fraud is premised on his allegation that respondent’s counsel

21   misrepresented petitioner’s arguments in his motion for reconsideration. ECF No. 44 at 10-13.

22   However, this is the same argument petitioner made in his reply in support of his motion for

23   reconsideration. ECF No. 35. Not only are the allegations insufficient to establish fraud on the

24   court, but there is no miscarriage of justice since the allegations have already been considered and

25   were clearly known at the time of entry of judgment.

26          Petitioner also argues, in the alternative, that he should be granted relief under Rule

27   60(b)(6). ECF No. 44 at 14-21.

28   ////
                                                         2
     Case 2:12-cv-01221-MCE-AC Document 46 Filed 01/06/21 Page 3 of 4


 1                  A party seeking relief under Rule 60(b)(6) must satisfy three
                    requirements. The motion cannot be premised on another ground
 2                  delineated in the Rule, See Liljeberg v. Health Serv. Acquisition
                    Corp., 486 U.S. 847, 863 & n.11, 108 S. Ct. 2194, 100 L. Ed.2d 855
 3                  (1988); it must be filed “within a reasonable time,” see Fed. R. Civ.
                    P. 60(c)(1); and it must demonstrate “extraordinary circumstances”
 4                  justifying reopening the judgment, See Pioneer Inv. Servs. Co. v.
                    Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 393, 113 S. Ct. 1489,
 5                  123 L. Ed.2d 74 (1993). Extraordinary circumstances occur where
                    there are “other compelling reasons” for opening the judgment.
 6                  Klapprott v. United States, 335 U.S. 601, 613, 69 S. Ct. 384, 93 L.
                    Ed. 266 (1949).
 7

 8   Bynoe v. Baca, 966 F.3d 972, 979 (9th Cir. 2020).

 9          Petitioner argues in essence that the denial of his motion for reconsideration, which

10   contended that the delay in filing his state petition was caused by his inability to obtain mailing

11   supplies, constitutes an extraordinary circumstance because it prevented him from accessing the

12   courts. ECF No. 44 at 16-17. He also argues that the court erred in dismissing his petition as

13   untimely, which also entitles him to relief. Id. at 17-21. These arguments are little more than a

14   request that the court reconsider its previous decision. Petitioner was clearly aware of these

15   circumstances in 2013, when his petition was dismissed and his motion for reconsideration was

16   denied, and he therefore fails to demonstrate that the instant motion, brought over seven years

17   after those decisions, was brought “within a reasonable time.”

18          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s motion for relief from

19   judgement (ECF No. 44) be denied.

20          These findings and recommendations are submitted to the United States District Judge

21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, any party may file written

23   objections with the court and serve a copy on all parties. Such a document should be captioned

24   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

25   objections shall be filed and served within fourteen days after service of the objections. The

26   ////

27   ////

28   ////
                                                        3
     Case 2:12-cv-01221-MCE-AC Document 46 Filed 01/06/21 Page 4 of 4


 1   parties are advised that failure to file objections within the specified time may waive the right to
 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: January 6, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
